DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/17/2021 was considered by the examiner.
Drawings
The drawings filed on 3/17/2021 are acceptable for examination by the examiner.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DO (US 2014/0071477 A1).  
Do teaches regarding claim 1, an image forming device [0003] comprising:  a photosensitive drum 1; a development roller 5 which develops an electrostatic latent image formed on the photosensitive drum 1 and forms a toner image on the photosensitive drum 1; a current detection circuit 104 which detects a development current flowing between the photosensitive drum 1 and the development roller 5 when the toner image is formed and outputs a detection signal showing a current value of the development current; a power supply part 102 which applies a voltage on the development roller 5; and a power supply control part 102 which controls the power supply part such that a variation of the voltage has a negative correlation with a variation of the current value shown in the detection signal (figure 5, [0036, 0045-0046; 0051]; as the gap increases, the 
Regarding claim 4, the power supply control part controls the power supply part such that the development current is constant 105 [0041].
Regarding claim 7, Do teaches an image forming device comprising: a photosensitive drum 1; a charging part which charges the photosensitive drum [0039]; a development roller 5 which develops an electrostatic latent image formed on the photosensitive drum 1 and forms a toner image on the photosensitive drum 1; a current detection circuit 104 which detects a development current flowing between the photosensitive drum 1 and the development roller 5 when the toner image is formed and outputs a detection signal showing a current value of the development current; a power supply part 102 which applies a voltage on the charging part; and a power supply control part 102 which controls the power supply part 102 such that a variation of the voltage has a negative correlation with a variation of the current value shown in the detection signal (figure 5, [0039, 0045-0046; 0051]; the charging part is supplied by the same power supply part that supplies the development roller; as discussed above, the current decreases, the developing bias must also increase as the gap increases to cause the movement of the toner from the development roller to the photosensitive drum).
Allowable Subject Matter
Claims 2-3 and 5-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claim 2 recites the image forming apparatus according to claim 1, wherein the power supply control part controls the power supply part at almost the same period as a period of a variation of the current value shown in the detection signal.
Claim 3 recites the image forming apparatus according to claim 1, wherein the current detection circuit includes a current detection resistive element, and the detection signal is a voltage signal shown by a voltage proportional to a current flowing the current detection resistive element.
Claim 5 recites the image forming apparatus according to claim 1, further comprising: a circuit control part which controls the current detection circuit to output the detection signal; and a storage part which stores the detection signal, wherein the power supply control part controls the power supply part such that a variation of the voltage has a negative correlation with a variation of the current value shown by the detection signal until at least one of a development device including the development roller and the photosensitive drum is detached from the image forming apparatus, and the circuit control part controls the current 
Claim 6 recites the image forming apparatus according to claim 2, wherein the period is a period from a time when a starting time of a rotational period of the photosensitive drum matches a starting time of a rotational period of the development roller to a time when an ending time of the rotational period of the photosensitive drum matches an ending time of the rotational period of the development roller.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  YOSHIOKA (JP2006-106057A) teaches an image forming apparatus having a gap developing device.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-211594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



QG